Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, graphite as the species of lubricant, titanium silicate as the species of inorganic powder material, and heavy metal cations as the species of heavy metal contaminants in the reply filed on 4/13/2021 is acknowledged.

Claims 24 and 32 are objected to because of the following informalities:  
On line 2 of claim 24, “hydroxies” should be changed to –hydroxides--;
On line 1 of claim 32, “granuels” should be changed to –granules--.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 24, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Martikainen (WO 2006/032727 A1).
With respect to claim 15, Martikainen discloses a method for removing heavy metal contaminants from a water stream including contacting the water stream with roller compacted and ground water stable granules (see the second – fourth full paragraphs on page 7), the roller compacted and ground water stable granules being formed by feeding a powder into a roller compactor at a first compaction force to form a shape (see the first full paragraph on page 5), 
As to claim 24, Martikainen discloses the powder as being a metal hydroxide (e.g., iron oxyhydroxide, see the first full paragraph on page 4). 
	Regarding claim 26, Martikainen discloses no more than 50 wt% of the granules range in size from about 50 pm to about 500 µm (see the third full paragraph on page 5).
	As to claim 27, Martikainen discloses granules capable of functioning such that about 20% or less of the water stable granules disintegrate in a disintegration test performed in agitated or static water (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15).  
	Regarding claim 28, Martikainen discloses the first compaction force ranges from about 35 kN to about 300 kN (see the last sentence of the second full paragraph on page 5).
	Concerning claim 29, Martikainen discloses the water stable granules as being formed without applying heat, incorporating a binder, or a combination thereof.(e.g., since no steps of applying heat and incorporating a binder are mentioned in the process for making the granules in the second full paragraph of page 5).
As to claim 30, Martikainen discloses the roller compacted and ground water stable granules as being further formed by de-dusting the granules (e.g., de-dusting being performed during the vibration sieving step described in the second full paragraph on page 5), the granules being capable of functioning such that a lower percentage of de-dusted granules or de-dusted tablets disintegrating than the percentage of granules or tablets that disintegrate without de-dusting as compared in a disintegration test performed in static or agitated water 
	Regarding claim 31, Martikainen discloses the roller compacted and ground water stable granules as being further formed by separating water stable granules of a specified size range from one or more of fines or oversized particles and recycling the one or more of the fines or oversized particles (see the second full paragraph of page 5).
	As to claim 32, Martikainen discloses granules capable of functioning such that about 1% or less of the water stable granules disintegrate in a disintegration test performed in agitated or static water (e.g., since the last paragraph in example 4 states that “The product is not slurried in water” and because the granules are made in the same way to the extent recited in claim 15).

Claims 15, 24, 26, 27, 29, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burba et al (US 2012/0031827 A1)
With respect to claim 15, Burba et al disclose method for removing heavy metal contaminants, heavy metal anions a water stream including contacting the water stream with roller compacted and ground water stable granules (see paragraph 161-162), the roller compacted and ground water stable granules being formed by feeding a powder into a roller compactor at a first compaction force to form a shape, and passing the shape through a grinder to form granules (see paragraph 161), the formed granules being water stable such that about 30% or less of the granules disintegrate in a disintegration test performed in static or in agitated water (e.g., since the granules are made in the same way to the extent recited in claim 15).
	 Concerning claim 22, Burba et al disclose the roller compacted and ground water stable granules as being further formed by blending the powder with a lubricant including solid lubricants (e.g., stearate, see paragraph 21).
	

	Regarding claim 26, Burba et al disclose no more than 50 wt% of the granules range in size from about 50 µm to about 500 µm (e.g., in the case where the granules have a mean size of at least 750 microns, see paragraph 138).
	As to claim 27, Burba et al disclose granules capable of functioning such that about 20% or less of the water stable granules disintegrate in a disintegration test performed in agitated or static water (e.g., in the case that 150mg fines/g are included, see paragraph 143).
	Concerning claim 29, Burba et al discloses the water stable granules as being formed without applying heat (see the last three lines of paragraph 62).
As to claim 30, Burba et al disclose the roller compacted and ground water stable granules are being formed by de-dusting the granules (e.g., by classifying the granules, see paragraph 135) such that a lower percentage of de-dusted granules or de-dusted tablets disintegrate than the percentage of granules or tablets that disintegrate without de-dusting as compared in a disintegration test performed in static or agitated water (see paragraph 140).
	As to claim 32, Burba et al disclose granules capable of functioning such that about 1% or less of the water stable granules disintegrate in a disintegration test performed in agitated or static water (e.g., in the case that 10 mg fines/g are included, see paragraph 143).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al (US 2012/0031827 A1) in view of the article “An investigation into the impact of magnesium stearate on powder feeding during roller compaction” by Dawes et al.
Regarding claim 23, Burba et al discloses the lubricant as including stearate but fails to specify magnesium stearate. Dawes et al disclose that using magnesium stearate in a roller compaction process can lead to an increase in ribbon mass throughput (see the abstract). It would have been obvious to have modified the process of Burba et al so as to have included magnesium stearate as suggested by Dawes et al in order to increase a ribbon mass throughput in the roller compaction process. 

Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saaski et al (US 2003/0224932 A1) discloses filtration media including granules of a binder-agglomerated active compound that can include titanium silicate. Dodwell et al disclose a method of removing heavy metals from water using amorphous titanium silicate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773